DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 7-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 7 recites “one or more processor-readable storage media” which is is/are drawn to a "computer readable medium" (i.e. a signal per se).
A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
 For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. 
Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. MPEP 2106.03 II
To overcome the 101 rejection, Examiner recommends amending claim 7 from “processor-readable storage media” to “non-transitory processor-readable storage media”.
Claims 8-17 are included in this rejection based on their dependence on claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recite “ wherein a second medical device comprises the one or more processors and wherein the second medical device is a replacement medical device for the first medical device” respectively which does not further limit claim 7. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Claims 1-20 is rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of Elidrissi U.S. PGPUB 20210281093 App# 16/997232 in view of Jeong (US20220077691) in view of Causey (US 20100160861). Although the claims are not identical, they are not patentably distinct from each other. 
App# 16/997232 							App# 16/997260
1. A processor-implemented method comprising: obtaining an estimated readiness time for an energy storage element; obtaining a target state of charge for the energy storage element; calculating an estimated charging time based at least in part on a difference between the target state of charge and a current state of charge of the energy storage element; responsive to determining a time difference between the estimated readiness time and a first point in time is greater than the estimated charging time, using a first charging rate to charge the energy storage element to an intermediate state of charge; maintaining the energy storage element at the intermediate state of charge; and responsive to determining a time difference between the estimated readiness time and a second point in time is less than the estimated charging time, using a second charging rate to charge the energy storage element to the target state of charge, wherein the second point in time is after the first point in time, and wherein the second charging rate is greater than the first charging rate.

2. The method of claim 1, wherein obtaining the estimated readiness time comprises determining the estimated readiness time based on historical usage data associated with the energy storage element.

3. The method of claim 2, wherein the historical usage data comprises timestamped data associated with preceding charging cycles, and wherein determining the estimated readiness time comprises: determining respective durations of the preceding charging cycles based at least in part on the timestamped data; and determining the estimated readiness time relative to an initial time for a current charging cycle based at least in part on an average of the respective durations of the preceding charging cycles.

4. The method of claim 1, wherein obtaining the target state of charge comprises determining the target state of charge based on historical usage data associated with the energy storage element.

5. The method of claim 4, wherein determining the target state of charge comprises adding an average amount of discharge associated with the energy storage element over one or more preceding usage cycles to a desired minimum state of charge threshold.

6. The method of claim 5, further comprising determining a respective discharge for each usage cycle of the one or more preceding usage cycles based at least in part on a difference between a final state of charge associated with a preceding charging cycle and an initial state of charge of the energy storage element for a current charging cycle.

7. The method of claim 1, wherein calculating the estimated charging time comprises: determining a first estimated duration for an initial charging stage based on a difference between the current state of charge and the intermediate state of charge and the first charging rate; determining a second estimated duration for a final charging stage based on a difference between the target state of charge and the intermediate state of charge and the second charging rate; and determining the estimated charging time based on a sum of the first estimated duration and the second estimated duration.

8. The method of claim 7, wherein determining the estimated charging time comprises adding a buffer amount of time to the sum of the first estimated duration and the second estimated duration.

9. The method of claim 8, further comprising determining the buffer amount of time based at least in part on a standard deviation associated with durations of preceding charging cycles, wherein the estimated readiness time is determined relative to an initial time for a current charging cycle based at least in part on an average of the durations of the preceding charging cycles.

10. The method of claim 1, wherein obtaining the estimated readiness time comprises receiving an indication of the estimated readiness time via a network.

11. The method of claim 1, wherein obtaining the target state of charge comprises receiving an indication of the target state of charge via a network.

12. One or more non-transitory processor-readable storage media storing instructions that, when executed by one or more processors, cause performance of: obtaining an estimated readiness time for an energy storage element; obtaining a target state of charge for the energy storage element; calculating an estimated charging time based at least in part on a difference between the target state of charge and a current state of charge of the energy storage element; responsive to determining a time difference between the estimated readiness time and a first point in time is greater than the estimated charging time, using a first charging rate to charge the energy storage element to an intermediate state of charge; maintaining the energy storage element at the intermediate state of charge; and responsive to determining a time difference between the estimated readiness time and a second point in time is less than the estimated charging time, using a second charging rate to charge the energy storage element to the target state of charge, wherein the second point in time is after the first point in time, and wherein the second charging rate is greater than the first charging rate.

13. The one or more non-transitory processor-readable storage media of claim 12, wherein the target state of charge is determined by adding average discharges of the energy storage element over one or more preceding usage cycles to a minimum threshold state of charge.

14. The one or more non-transitory processor-readable storage media of claim 12, wherein calculating the estimated charging time comprises: determining a first estimated duration for an initial charging stage based on a difference between the current state of charge and the intermediate state of charge and the first charging rate; determining a second estimated duration for a final charging stage based on a difference between the target state of charge and the intermediate state of charge and the second charging rate; and determining the estimated charging time based on a sum of the first estimated duration and the second estimated duration.

15. The one or more non-transitory processor-readable storage media of claim 12, wherein obtaining the estimated readiness time comprises determining the estimated readiness time based on historical usage data associated with the energy storage element.

16. The one or more non-transitory processor-readable storage media of claim 12, wherein obtaining the target state of charge comprises determining the target state of charge based on historical usage data associated with the energy storage element.

17. A system comprising: one or more processors; and one or more processor-readable storage media storing instructions which, when executed by the one or more processors, cause performance of: obtaining an estimated readiness time for an energy storage element; obtaining a target state of charge for the energy storage element; calculating an estimated charging time based at least in part on a difference between the target state of charge and a current state of charge of the energy storage element; responsive to determining a time difference between the estimated readiness time and a first point in time is greater than the estimated charging time, using a first charging rate to charge the energy storage element to an intermediate state of charge; maintaining the energy storage element at the intermediate state of charge; and responsive to determining a time difference between the estimated readiness time and a second point in time is less than the estimated charging time, using a second charging rate to charge the energy storage element to the target state of charge, wherein the second point in time is after the first point in time, and wherein the second charging rate is greater than the first charging rate.

18. The system of claim 17, wherein a portable medical device comprises the one or more processors.

19. The system of claim 17, wherein a battery charger comprises the one or more processors.

20. The system of claim 17, wherein the second charging rate corresponds to a maximum charging current capability associated with the energy storage element.
1. A processor-implemented method comprising: charging an energy storage element from an initial state of charge to a holding state of charge; maintaining the energy storage element at the holding state of charge; receiving, via a network, an indication to complete charging the energy storage element; and in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge.

2. The method of claim 1, wherein: charging the energy storage element from the initial state of charge to the holding state of charge comprises charging the energy storage element at a first charging rate; charging the energy storage element from the holding state of charge to the target state of charge comprises charging the energy storage element at a second charging rate, wherein the second charging rate is greater than the first charging rate.

3. The method of claim 2, further comprising determining the target state of charge based on historical data associated with the energy storage element.

4. The method of claim 2, further comprising receiving a second indication of the target state of charge via the network.

5. The method of claim 1, wherein receiving the indication comprises receiving the indication from a paired device over a wireless network.

6. The method of claim 1, wherein receiving the indication comprises receiving the indication from a remote server.

7. A system comprising: one or more processors; and one or more processor-readable storage media storing instructions which, when executed by the one or more processors, cause performance of: charging an energy storage element from an initial state of charge to a holding state of charge; maintaining the energy storage element at the holding state of charge; receiving, via a network, an indication to complete charging the energy storage element; and in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge.

8. The system of claim 7, wherein the indication comprises an adjusted readiness time that is earlier than an estimated readiness time determined based on historical data associated with the energy storage element.

9. The system of claim 7, wherein: charging the energy storage element from the initial state of charge to the holding state of charge comprises charging the energy storage element at a first charging rate; charging the energy storage element from the holding state of charge to the target state of charge comprises charging the energy storage element at a second charging rate, wherein the second charging rate is greater than the first charging rate

10. The system of claim 9, wherein the one or more processor-readable storage media further store instructions which, when executed by the one or more processors, cause performance of: determining an estimated charging time based on a difference between the target state of charge and the holding state of charge and the second charging rate; and automatically charging the energy storage element from the holding state of charge to the target state of charge when a second difference between the adjusted readiness time and a current time is less than the estimated charging time.

11. The system of claim 7, wherein the indication comprises an adjusted readiness time later than an estimated readiness time determined based on historical data associated with the energy storage element.

12. The system of claim 7, wherein the indication is communicated from a first medical device.

13. The system of claim 12, wherein a second medical device comprises the one or more processors, and wherein the second medical device is a replacement medical device for the first medical device.

14. The system of claim 12, wherein the indication is communicated from the first medical device via one or more intermediary devices.

15. The system of claim 14, wherein the one or more intermediary devices comprises a remote server computer and a client computing device.

16. The system of claim 12, wherein the first medical device comprises a fluid infusion device, and wherein the indication is generated in response to a low fluid condition of the first medical device.

17. The system of claim 7, wherein the energy storage element comprises a first battery, wherein the indication is communicated from a device comprising a second battery in response to a low state of charge of the second battery, and wherein the first battery and the second battery are swappable.

18. One or more non-transitory processor-readable storage media storing instructions that, when executed by one or more processors, cause performance of: charging an energy storage element from an initial state of charge to a holding state of charge; maintaining the energy storage element at the holding state of charge; receiving, via a network, an indication to complete charging the energy storage element; and in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge.

19. The one or more non-transitory processor-readable storage media of claim 18, wherein: charging the energy storage element from the initial state of charge to the holding state of charge comprises charging the energy storage element at a first charging rate; charging the energy storage element from the holding state of charge to the target state of charge comprises charging the energy storage element at a second charging rate, wherein the second charging rate is greater than the first charging rate.

20. The one or more non-transitory processor-readable storage media of claim 19, wherein the target state of charge is determined based on historical data associated with the energy storage element.


As to claims 1,7 and 18 ’232 does not claim receiving, via a network, an indication to complete charging the energy storage element; and in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge.
Jeong further teaches receiving, via a network, an indication to complete charging the energy storage element (Fig. 3 302-304 The battery powered device routinely (periodically) uploads the BLI to the server system and charging device 102 via networks or server systems. UDI is included in a notification from a client device 106 of the battery powered device which is transmitted to the charging device. Charging device 102 obtains BLI and user demand information (UDI) associated with the in-use battery or battery powered device being powered by the in-use battery. Based on the battery life information and/or the user demand information, charging rate for the charging battery is adjusted so that the charging battery will be fully charged by the depletion time, installation time, predicted usage and time a user will be away from the electronic device [0007]-[0010] [0041]-[0044][0047][0067]. Fig. 1A-B charging device and battery powered devices 104 coupled to and communicate via network).
Jeong further teaches in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge (Fig. 2 306A-C. If the BLI of the in-use battery is less than a threshold (306B) or above a threshold (306A), and UDI indicates a user is likely to swap batteries, the battery management system may bring the charging battery out of the longevity window and step up the state of charge to charge to fully charged state [0051]-[0053]).

It would have been obvious to a person of ordinary skill in the art to modify the method and system of ‘232 to include receiving, via a network, an indication to complete charging the energy storage element; and in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge, in order to extend battery longevity and minimize downtime of the battery operated device as taught in Jeong ([0002] [0006]).

As to claim 8 ’232 does not claim wherein the indication comprises an adjusted readiness time that is earlier than an estimated readiness time determined based on historical data associated with the energy storage element.
Jeong teaches wherein the indication comprises an adjusted readiness time that is earlier than an estimated readiness time determined based on historical data associated with the energy storage element (The charging rate is set so that the charging battery will be fully charged at a time based on user history in advance of depletion of the in-use battery [0055]. See Fig. 4C and [0068] where the charge battery is charged to full charge by the time the battery that will depletes first (i.e. battery 3) is depleted. As such the charging battery has an adjusted readiness time that is earlier than the estimated readiness time of the battery that depletes last).
It would have been obvious to a person of ordinary skill in the art to modify the method and system of ‘232 to include wherein the indication comprises an adjusted readiness time that is earlier than an estimated readiness time determined based on historical data associated with the energy storage element, in order to extend battery longevity and minimize downtime of the battery operated device as taught in Jeong ([0002] [0006]).
As to claim 11 ’232 does not claim wherein the indication comprises an adjusted readiness time later than an estimated readiness time determined based on historical data associated with the energy storage element.
Jeong teaches wherein the indication comprises an adjusted readiness time later than an estimated readiness time determined based on historical data associated with the energy storage element (The charging rate is set so that the charging battery will be fully charged at a time based on user history in advance of depletion of the in-use battery [0055]. From time T1 to time T2, battery 2 is charged up beyond the preferred range 402 as battery 1 depletes[0067]  . At a third time, T2, a user notification is received from the client device 106 indicating that the battery powered device 104-1 is going to be disabled for an extended period of time (i.e. adjusted readiness time). In response to the user notification, battery 2 is discharged so that its charge level is brought back down to the preferred range 402. As such Jeong discloses that battery 2 was being charged to completion at a selected time based on user history (estimated readiness time), then at a later time (T2) an adjusted readiness time later than the estimated readiness time was determined. 
It would have been obvious to a person of ordinary skill in the art to modify the method and system of ‘232 to include wherein the indication comprises an adjusted readiness time later than an estimated readiness time determined based on historical data associated with the energy storage element, in order to extend battery longevity and minimize downtime of the battery operated device as taught in Jeong ([0002] [0006]).
As to claim 12 ’232 does not claim wherein the indication is communicated from a first medical device.
Although Jeong teaches the indication is communicated from a battery powered device (Fig. 3 302-304 [0007]-[0010] [0041]-[0044][0047][0067]. Fig. 1A-B charging device and battery powered devices 104 coupled to and communicate via network).
Jeong does not disclose/teach battery powered device is a first medical device.
Causey teaches a battery powered device is a first medical device (Infusion device 10 with battery [0018], Fig. 1)
It would have been obvious to a person of ordinary skill in the art to implement the method and system of ‘232 in a battery powered device such as a first medical device in order extend battery longevity and minimize downtime (as taught in Jeong [0002] [0006]) in the medical device. 
As to claim 13 ’232 does not claim wherein the second medical device is a replacement medical device for the first medical device.
However it would have been obvious to a person of ordinary skill in the art to implement the method and system of ‘232 in a charging device such as a second medical device in order extend battery longevity and minimize downtime (as taught in Jeong [0002] [0006]) in the medical device. 
In regards to the second medical device is a replacement medical device for the first medical device, it would be obvious to one of ordinary skill in the art for the second medical device to be a replacement medical device for the first medical device in case the first medical device becomes nonoperational, thereby reducing the likelihood of downtime.
As to claim 16 ’232 does not claim wherein the first medical device comprises a fluid infusion device, and wherein the indication is generated in response to a low fluid condition of the first medical device.
Causey teaches wherein the first medical device comprises a fluid infusion device ([0092] infusion device), and wherein the indication is generated in response to a low fluid condition of the first medical device ([0092] When the infusion device is ready to be replaced due to a low reservoir a replacement infusion device is used).
Therefore since Jeong teaches the battery management system causes (306) the charging battery's state of charge to be stepped up so that it is fully charged when the UDI information indicates the user is likely to use the charging battery (Fig. 3 306C) [0053], then it would be obvious to one of ordinary skill in the art for Jeongs UDI information to indicate the user is likely to use the charging battery in a new device when the battery operated device is ready to be replaced by the new device due to low fluid condition (i.e the infusion device being replaced due to low reservoir as taught by Causey) in order to prevent the downtime of using the medical device.
It would have been obvious to a person of ordinary skill in the art to implement the method and system of ‘232 wherein the first medical device comprises a fluid infusion device, and wherein the indication is generated in response to a low fluid condition of the first medical device in order extend battery longevity and minimize downtime (as taught in Jeong [0002] [0006]) in the medical device. 

As to claim 17 ’232 does not claim wherein the energy storage element comprises a first battery, wherein the indication is communicated from a device comprising a second battery in response to a low state of charge of the second battery, and wherein the first battery and the second battery are swappable.
Jeong teaches wherein the energy storage element comprises a first battery (Fig. 2A “charging battery”), wherein the indication is communicated from a device comprising a second battery (Fig. 2A “in-use battery” [0043] of Jeong ) in response to a low state of charge of the second battery (Fig. 3 302-304 Charging device 102 obtains BLI (i.e. SOC) associated with the in-use battery or battery powered device being powered by the in-use battery. Based on the battery life information, charging rate for the charging battery is adjusted so that the charging battery will be fully charged by the depletion time, installation time, predicted usage, and time a user will be away from the electronic device [0007]-[0010] [0041]-[0044]) and wherein the first battery and the second battery are swappable ([0031] the battery 202 is configured for swapping with in-use battery 252).
It would have been obvious to a person of ordinary skill in the art to modify the method and system of ‘232 to include wherein the energy storage element comprises a first battery, wherein the indication is communicated from a device comprising a second battery in response to a low state of charge of the second battery, and wherein the first battery and the second battery are swappable, in order to extend battery longevity and minimize downtime of the battery operated device as taught in Jeong ([0002] [0006]).


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “the adjusted readiness time “ which lack antecedence basis. 
Examiner will examine/interpret as “an adjusted readiness time “ . 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2,5-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2)/(a)(1)  as being anticipated by Jeong (US20220077691).
As to claims 1 and 18, Jeong discloses one or more non-transitory processor-readable storage media storing instructions that, when executed by one or more processors, cause performance of a processor-implemented method (Fig. 3 method 300 performed by a charging device 102, a battery powered device/”in-use” device 104,  client device 106 and/or the server system 108 governed by instructions that are stored in a non-transitory computer-readable storage medium and that is executed by one or more processors or controllers of the devices [0040].) comprising: 
charging an energy storage element from an initial state of charge to a holding state of charge (Fig. 4A where the charging device is charged from a SOC at T0 to in a “longevity window” (e.g., preferred range 402) [0052].  Jeong discloses the state of charge for longevity and preferred charge range can be maintained at 50% [0074] [0103]) 
maintaining the energy storage element at the holding state of charge (Fig. 3 306A if Battery life information (“BLI”) and user demand information (“UDI”) is over a threshold, the battery management system maintains the state of charge of the charging battery in a longevity window which is within a preferred charge range [0052] [0057]. BLI is the SOC and depletion time of the “in-use” battery, and UDI is the predicted usage of the electronic device/“in-use” battery, installation time of the charging battery, and time away from the electronic device. [0009] [0010] [0025]);
receiving, via a network, an indication to complete charging the energy storage element (Fig. 3 302-304 The battery powered device routinely (periodically) uploads the BLI to the server system and charging device 102 via networks or server systems. UDI is included in a notification from a client device 106 of the battery powered device which is transmitted to the charging device. Charging device 102 obtains BLI and user demand information (UDI) associated with the in-use battery or battery powered device being powered by the in-use battery. Based on the battery life information and/or the user demand information, charging rate for the charging battery is adjusted so that the charging battery will be fully charged by the depletion time, installation time, predicted usage and time a user will be away from the electronic device [0007]-[0010] [0041]-[0044][0047][0067]. Fig. 1A-B charging device and battery powered devices 104 coupled to and communicate via network).
Jeong further discloses in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge (Fig. 2 306A-C. If the BLI of the in-use battery is less than a threshold (306B) or above a threshold (306A), and UDI indicates a user is likely to swap batteries, the battery management system may bring the charging battery out of the longevity window and step up the state of charge to charge to fully charged state [0051]-[0053]).
As to claims 2 and 19, Jeong discloses the method of claim 1 and the one or more non-transitory processor-readable storage media of claim 18, wherein: charging the energy storage element from the initial state of charge to the holding state of charge comprises charging the energy storage element at a first charging rate (Fig. 4A charging rate from time T0 to T1 is within 80%, 90%, or 95% of a maximum charging rate of the charging device 102 [0064]); charging the energy storage element from the holding state of charge to the target state of charge comprises charging the energy storage element at a second charging rate (Fig. 4A charging rate from time T2 to T3 is charged at a maximum charging rate of the capabilities of the charging device 102 [0065]), wherein the second charging rate is greater than the first charging rate (80%, 90%, or 95% of a maximum charging rate at T0 is less than maximum charging rate at T2).
As to claim 5, Jeong discloses the method of claim 1, wherein receiving the indication comprises receiving the indication from a paired device over a wireless network (Fig. 1B,2B [0042] device-to-device communication between battery powered device and charging device. The battery powered device sends the BLI to charging device [0044]).
As to claim 6, Jeong discloses the method of claim 1, wherein receiving the indication comprises receiving the indication from a remote server  (the BLI is sent from the battery powered device to a server system via one or more networks and then is sent from the server system to charging device 102 [0025] [0042]-[0043]).
As to claim 7, Jeong discloses a system (Fig. 3) comprising: 
one or more processors ([0040]); and one or more processor-readable storage media storing instructions which, when executed by the one or more processors, cause performance of (Fig. 3 method 300 performed by a charging device 102, a battery powered device/”in-use” device 104,  client device 106 and/or the server system 108 governed by instructions that are stored in a non-transitory computer-readable storage medium and that is executed by one or more processors or controllers of the devices [0040])
charging an energy storage element from an initial state of charge to a holding state of charge (Fig. 4A where the charging device is charged from a SOC at T0 to in a “longevity window” (e.g., preferred range 402) [0052].   Jeong discloses the state of charge for longevity and preferred charge range can be maintained at 50% [0074] [0103]); 
maintaining the energy storage element at the holding state of charge (Fig. 3 306A if Battery life information (“BLI”) and user demand information (“UDI”) is over a threshold, the battery management system maintains the state of charge of the charging battery in a longevity window which is within a preferred charge range [0052] [0057]. BLI is the SOC and depletion time of the “in-use” battery, and UDI is the predicted usage of the electronic device/“in-use” battery, installation time of the charging battery, and time away from the electronic device. [0009] [0010] [0025]);
receiving, via a network, an indication to complete charging the energy storage element (Fig. 3 302-304 The battery powered device routinely (periodically) uploads the BLI to the server system and charging device 102 via networks or server systems. Charging device 102 obtains BLI and user demand information (UDI) associated with the in-use battery or battery powered device being powered by the in-use battery. Based on the battery life information and/or the user demand information, charging rate for the charging battery is adjusted so that the charging battery will be fully charged by the depletion time, installation time, predicted usage and time a user will be away from the electronic device [0007]-[0010] [0041]-[0044]. Fig. 1A-B charging device and battery powered devices 104 coupled to and communicate via network).
Jeong further discloses in response to receiving the indication, charging the energy storage element from the holding state of charge to a target state of charge (Fig. 2 306A-C. If the BLI of the in-use battery is less than a threshold (306B) or above a threshold (306A), and UDI indicates a user is likely to swap batteries, the battery management system may bring the charging battery out of the longevity window and step up the state of charge to charge to fully charged state [0051]-[0053]).
As to claim 8, Jeong discloses the system of claim 7, wherein the indication comprises an adjusted readiness time that is earlier than an estimated readiness time determined based on historical data associated with the energy storage element (The charging rate is set so that the charging battery will be fully charged at a time based on user history in advance of depletion of the in-use battery [0055]. See Fig. 4C and [0068] where the charge battery is charged to full charge by the time the battery that will depletes first (i.e. battery 3) is depleted. As such the charging battery has an adjusted readiness time that is earlier than the estimated readiness time of the battery that depletes last).
As to claim 9, Jeong discloses the system of claim 7, wherein: charging the energy storage element from the initial state of charge to the holding state of charge comprises charging the energy storage element at a first charging rate (Fig. 4A charging rate from time T0 to T1 is within 80%, 90%, or 95% of a maximum charging rate of the charging device 102 [0064]); charging the energy storage element from the holding state of charge to the target state of charge comprises charging the energy storage element at a second charging rate (Fig. 4A charging rate from time T2 to T3 is charged at a maximum charging rate of the capabilities of the charging device 102 [0065]), wherein the second charging rate is greater than the first charging rate (80%, 90%, or 95% of a maximum charging rate at T0 is less than maximum charging rate at T2).
As to claim 10, Jeong discloses the system of claim 9, wherein the one or more processor-readable storage media further store instructions which, when executed by the one or more processors, cause performance of: determining an estimated charging time based on a difference between the target state of charge and the holding state of charge and the second charging rate (Fig. 4C the estimated charging time to full charge by the time the battery 1 depletes); and automatically charging the energy storage element from the holding state of charge to the target state of charge when a second difference between the adjusted readiness time and a current time is less than the estimated charging time (Fig. 4C and [0068] at time T2, the charge level of battery 3 begins to drop rapidly (e.g., the battery powered device 104-2 is switched into a more active mode). Correspondingly, charge battery 2 is charged from preferred range 402 to full charge by the time the battery that depletes first (i.e. battery 3) is depleted. As can be seen from Fig. 4C battery 3 is depleting at a faster rate than battery 1 and as a result, charging battery 2 adjusted estimated readiness time is less than the charging time of battery 1).
As to claim 11, Jeong discloses the system of claim 7, wherein the indication comprises an adjusted readiness time later than an estimated readiness time determined based on historical data associated with the energy storage element (The charging rate is set so that the charging battery will be fully charged at a time based on user history in advance of depletion of the in-use battery [0055]. From time T1 to time T2, battery 2 is charged up beyond the preferred range 402 as battery 1 depletes[0067]  . At a third time, T2, a user notification is received from the client device 106 indicating that the battery powered device 104-1 is going to be disabled for an extended period of time (i.e. adjusted readiness time). In response to the user notification, battery 2 is discharged so that its charge level is brought back down to the preferred range 402. As such Jeong discloses that battery 2 was being charged to completion at a selected time based on user history (estimated readiness time), then at a later time (T2) an adjusted readiness time later than the estimated readiness time was determined. 
As to claim 17, Jeong teaches the system of claim 7, wherein the energy storage element comprises a first battery (Fig. 2A “charging battery”), wherein the indication is communicated from a device comprising a second battery (Fig. 2A “in-use battery” [0043] of Jeong ) in response to a low state of charge of the second battery (Fig. 3 302-304 Charging device 102 obtains BLI (i.e. SOC) associated with the in-use battery or battery powered device being powered by the in-use battery. Based on the battery life information, charging rate for the charging battery is adjusted so that the charging battery will be fully charged by the depletion time, installation time, predicted usage, and time a user will be away from the electronic device [0007]-[0010] [0041]-[0044]) and wherein the first battery and the second battery are swappable ([0031] the battery 202 is configured for swapping with in-use battery 252).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US20220077691) in view of Di Carlo (US 20160064960).
As to claims 3 and 20, Jeong discloses the method of claim 2 and the one or more non-transitory processor-readable storage media of claim 18.
Jeong is not specifically clear as to determining the target state of charge based on historical data associated with the energy storage element.
Di Carlo teaches determining the target state of charge (Fig. 3 306 reduced charge termination voltage (i.e., a battery voltage at which the system stops charging the battery [0007]) based on historical data associated with the energy storage element (Fig. 3 [0049] S302 tracking of the state-of-charge may indirectly comprise monitoring of a user behavior associated with charging and discharging of the battery by a user. S304-306 [0050]-[0055]  variable charge-termination voltage of the battery can be adjusted based on the tracked state-of-charge. If the battery's state-of-charge does not drop below the state-of-charge threshold within the tracking period, the variable charge-termination voltage of the battery is reduced to a level below the previous variable charge-termination voltage and the maximum charge-termination voltage of the battery. 
It would have been obvious to a person of ordinary skill in the art to modify the method of determining the target state of charge of Jeong to comprise determining the target state of charge based on historical usage data associated with the energy storage element, in order to manage and extend at least one of a cycle life of the battery, swelling in the battery, and a runtime of the battery, as taught by Di Carlo [0007],[0032].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US20220077691) in view of Yano (US 20140253037).
As to claim 4, Jeong discloses the method of claim 2. 
Jeong does not disclose receiving a second indication of the target state of charge via the network.
Yano teaches receiving a second indication of the target state of charge via the network (Fig. 2. Control processing device 106 is an example of a charge control device and communicates with each EV 107 through communication network 104.  Control processing device 106 acquires the level of the desired full charge or the required charge amount through communication network 104 [0070]- [0072], [0146])
It would have been obvious to a person of ordinary skill in the art to modify Jeong’s network to receive a second indication of the target state of charge via the network, in order to allow the user to select a desired SOC.
Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US20220077691) in view of Causey (US 20100160861).
As to claim 12, Jeong discloses the system of claim 7.
Although Jeong teaches the indication is communicated from a battery powered device (Fig. 3 302-304 [0007]-[0010] [0041]-[0044][0047][0067]. Fig. 1A-B charging device and battery powered devices 104 coupled to and communicate via network).
Jeong does not disclose/teach battery powered device is a first medical device.
Causey teaches a battery powered device is a first medical device (Infusion device 10 with battery [0018], Fig. 1)
It would have been obvious to a person of ordinary skill in the art to implement Jeong’s charging method in a battery powered device such as a first medical device in order extend battery longevity and minimize downtime (as taught in Jeong [0002] [0006]) in the medical device. 
As to claim 13, Jeong in view of Causey teaches the system of claim 12.
Jeong in view of Causey does not disclose/teach wherein a second medical device comprises the one or more processors, and wherein the second medical device is a replacement medical device for the first medical device.
However it would have been obvious to a person of ordinary skill in the art to implement Jeong’s charging method in a charging device such as a second medical device in order extend battery longevity and minimize downtime (as taught in Jeong [0002] [0006]) in the medical device. 
In regards to the second medical device is a replacement medical device for the first medical device, it would be obvious to one of ordinary skill in the art for the second medical device to be a replacement medical device for the first medical device in case the first medical device becomes nonoperational, thereby reducing the likelihood of downtime.
As to claim 14, Jeong in view of Causey teaches the system of claim 12, wherein the indication is communicated from the first medical device via one or more intermediary devices (the BLI is sent from the battery powered device to a server system via one or more networks and then is sent from the server system to charging device 102 [0025] [0042]-[0043])
It would have been obvious to a person of ordinary skill in the art to implement Jeong’s charging method in a battery powered device such as a first medical device in order extend battery longevity and minimize downtime (as taught in Jeong [0002] [0006]) in the medical device. 
As to claim 15, Jeong in view of Causey teaches the system of claim 14, wherein the one or more intermediary devices comprises a remote server computer and a client computing device ( …server system via one or more networks and then is sent from the server system to charging device 102. The charging device 102 is communicatively coupled to the battery powered device 104 and the client device 106 through a server system 108 [0025] [0030] [0043] of Jeong).
As to claim 16, Jeong in view of Causey teaches the system of claim 12.
Jeong does not disclose/teach wherein the first medical device comprises a fluid infusion device, and wherein the indication is generated in response to a low fluid condition of the first medical device.
Causey teaches wherein the first medical device comprises a fluid infusion device ([0092] infusion device), and wherein the indication is generated in response to a low fluid condition of the first medical device ([0092] When the infusion device is ready to be replaced due to a low reservoir a replacement infusion device is used).
Therefore since Jeong teaches the battery management system causes (306) the charging battery's state of charge to be stepped up so that it is fully charged when the UDI information indicates the user is likely to use the charging battery (Fig. 3 306C) [0053], then it would be obvious to one of ordinary skill in the art for Jeongs UDI information to indicate the user is likely to use the charging battery in a new device when the battery operated device is ready to be replaced by the new device due to low fluid condition (i.e the infusion device being replaced due to low reservoir as taught by Causey) in order to prevent the downtime of using the medical device.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solomon  et al (US 20190334353)  is cited for having the charge cycle model 320 dynamically updated throughout the future time interval, such as in response to changes to the predictive interrupt factors. The charge interrupt prediction 314 and predicted charge discharge rates 334 are updated at the conclusion of each subinterval (t1, t2, t3, etc.).
Basehore et al (US 20210152004)  is cited for having the battery charging manager 106 may alter the charging pattern (e.g., adjust a charge curve 157 as shown in FIG. 1I) during the predicted charging period. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859